Citation Nr: 0827116	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  03-15 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bronchitis, 
including as due to mustard gas exposure. 
 
2.  Entitlement to service connection for a right rotator 
cuff tear claimed as secondary to medication taken for a 
service-connected disability. 
 
3.  Entitlement to service connection for hearing loss. 
 
4.  Entitlement to service connection for tinnitus. 
 
5.  Entitlement to service connection for secretory otitis. 
 
6.  Entitlement to an increased rating in excess of 10 
percent for tinea cruris. 
 



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran had active service from April 1948 to February 
1969. 
 
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 
 
The veteran also appealed the issue of whether new and 
material evidence had been received to reopen service 
connection for benign prostatic hypertrophy and 
musculoskeletal condition as due to herbicide exposure.  In 
August 2003 the veteran submitted a signed written statement 
withdrawing the issue of entitlement to service connection 
for benign prostatic hypertrophy and musculoskeletal 
condition as due to herbicide exposure.  Therefore, this 
issue is no longer in appellate status and will not be 
considered by the Board.

During August 2003, the veteran testified at a formal hearing 
at the Nashville RO.  A transcript of this hearing is of 
record.

In December 2007, pursuant to 38 C.F.R. § 20.900(c) (2007), 
the Board granted the veteran's motion to have his case 
advanced on the docket due to the veteran's advanced age. 

The Board remanded the case to the Agency of Original 
Jurisdiction (AOJ), via the Appeals Management Center (AMC), 
in July 2004 for further development and adjudicative action.  
The case has been returned to the Board for further appellate 
review. 

The Board notes that the veteran's claim for service 
connection for bronchitis was reopened in a July 2004 Board 
decision; thus the claim will be considered on the merits. 

The issue of service connection for chronic bronchitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the AOJ via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not relate 
the veteran's right rotator cuff condition to his period of 
active service or a service-connected disability, to include 
as a result of taking a prescription for a service-connected 
disability.

2.  The competent medical evidence of record does not relate 
the veteran's hearing loss, tinnitus, or secretory otitis to 
his period of active service.

3.  For the entire period of increased rating claim, the 
veteran's tinea cruris has manifested occasional itching but 
without exudation or constant itching; without extensive 
lesions; without marked disfigurement; covers less than five 
percent of his body; and with no objective evidence that the 
condition requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  A right rotator cuff tear is not related to the veteran's 
active service and is not secondary to any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

2.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303 (2007).

4.  Chronic secretory otitis was not incurred in or 
aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303 (2007).

5.  The criteria for a rating in excess of 10 percent for 
tinea cruris have not been met for any period of increased 
rating claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7813 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
VA will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, 487 F.3d 881.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

In this case, in August 2002 letters, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  
 
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, personnel records, post 
service treatment records, hearing testimony, a Veterans 
Health Administration (VHA) analysis and additional 
examination reports.  

The Board notes the August 2002 notice letter does not appear 
to fully comply with the holding of the United States Court 
of Appeals for Veterans Claims (Court) in Vazquez.  However, 
any such insufficiency in the notice is not prejudicial to 
the veteran.  In this regard, the veteran provided 
information concerning the impact of his disability on his 
daily functioning to the VA examiner and also to the hearing 
officer at this formal RO hearing.  Additionally, the Board 
notes that the veteran was represented by a National Service 
Organization during the entirety of his claim.  Further, the 
veteran was provided with the applicable rating schedule 
criteria in the February 2003 statement of the case.    

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Service Connection for Right Rotator Cuff Injury

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he tore his right rotator cuff 
after service in 1999 because of a medication (lamisil) he 
was taking for a service-connected disability.
The Board notes there is no evidence of treatment for a right 
rotator cuff injury in the veteran's service treatment 
records.  

The veteran testified in a formal RO hearing during August 
2003 that he was taking terbinafine, beginning in August 
1999, for his service-connected tinea cruris, which 
prescription was subsequently changed to lamisil.  The 
veteran testified that, within a couple of weeks of beginning 
to take lamisil, he threw a bag of trash and hurt his rotator 
cuff, for which he has subsequently received cortisone shots 
as treatment.  

A VA physical therapy note indicates the veteran received 
treatment during December 1999 for pain in his right 
shoulder.

The Board notes that the veteran submitted, through his U.S. 
Senator, a letter dated July 2004 from his VA treating 
physician at the VAMC.  She indicated that he was being 
treated at VA for a fungal infection.  The VA treating 
physician further indicated that the veteran took lamisil for 
this infection at that time, which is the same medication as 
terbinafine hydrochloride.      

A VA examination was conducted during August 2004.  The 
examiner indicated that he did not believe the veteran had a 
complete rotator cuff tear but rather rotator cuff strain and 
possibly a partial tear.  The examiner indicated that he 
reviewed relevant medical literature and discovered that 
there is a chance that lamisil can cause muscle weakness but 
that this would not weaken the tendinis junction where the 
rotator cuff would tear.  Thus, the examiner indicated that 
he believed there was absolutely no relationship between the 
veteran's right shoulder condition and taking an antifungal 
medication.

In summary, there is no evidence of a right rotator cuff 
condition during service or for many years following service.  
Additionally, the medical evidence of record indicates that 
there is no relationship between the veteran's medication for 
his service-connected tinea cruris condition and his right 
rotator cuff condition.  The Board notes that although the 
veteran alleges he received a traumatic injury due to this 
medication, his doctor was still prescribing this medication 
approximately four years after the claimed traumatic injury.  
The preponderance of the competent evidence is against a 
finding that the veteran's right rotator cuff condition is 
related to service or that the veteran's right rotator cuff 
condition is secondary to any service-connected condition.  
Thus, the claim for service connection must be denied.

The Board acknowledges the veteran's contentions that his 
current right rotator cuff condition is related to the taking 
of medication for a service-connected condition; however, as 
a layperson, the veteran is not competent to provide 
probative medical evidence on a matter such as the etiology 
of a claimed medical condition.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

Service Connection for Tinnitus, Hearing Loss, Otitis 

The veteran contends in his formal RO hearing held during 
August 2003 that he had intermittent ringing in his ears 
during service, and hearing loss and secretory otitis 
beginning after service during the 1990's.

Service treatment records reflect that in October 1954 the 
veteran was treated for sebaceous cyst of both ears, and 
underwent removal of the cyst of the right ear.  In June 196, 
the veteran was treated for  full ear canals.  At a 
reenlistment examination in December 1962, and again in 
December 1968, the veteran denied a history or complaints of 
ear trouble, and the veteran's ears were found to be 
clinically normal.  At the service separation (retirement) 
examination in May 1969, the veteran reported a history or 
complaints of recurrent cysts, and the veteran's ears were 
found to be clinically normal. 

The veteran was afforded a VA examination during December 
2004.  The examiner was a Resident in the ear, nose, and 
throat clinic.  By history, the veteran reported bilateral 
hearing loss and occasional tinnitus; balance problems; gait 
problems occasionally; and some pain.  The veteran reported 
he had symptoms for a long time, maybe as long as since he 
was in the military.  With regard to prior treatment, the 
veteran reported he had a left side tympanoplasty, which 
failed.  Concerning the veteran's ear disease, the examiner 
noted the veteran had hearing loss.  The examiner believed 
that the veteran's tympanic membrane perforations were not 
allowing the conduction of sound in the normal fashion.  The 
examiner noted that the veteran's service treatment records 
indicate otitis from 1961.  The examiner indicated that, if 
this same otitis persisted throughout his remaining years in 
the military, it was likely this otitis eventually caused the 
veteran's tympanic membrane perforations.  The examiner 
indicated that the veteran's hearing loss is significantly 
disabling and reported how the veteran's hearing loss 
affected his daily life and employment.  The examiner sums up 
by writing that, if the veteran's otitis came from his time 
in the military and led to his tympanic membrane 
perforations, then his disability relates back to his time in 
the military.  

The Board requested a VA expert medical opinion during 
January 2008 concerning the veteran's claimed ear 
disabilities.  The physician providing the opinion is an 
Assistant Professor in the Department of Otolaryngology at 
the New York University School of Medicine and a Staff 
Surgeon in the Division of Otolaryngology at the Manhattan 
VAMC (VA Medical Center).  The physician's conclusion was 
that she could not find evidence to support the veteran's 
claims that his current ear problems are related to his time 
on active duty.  Her rationale included that the veteran's 
complaints of hearing loss and tinnitus were first recorded 
in 1987, approximately 18 years after service; there was no 
documented hearing impairment until August 1990; there was no 
clear report of findings of any type of otitits media until 
1990, over 21 years following service.  She additionally 
notes that in 1990 there was only a serous effusion noted in 
the middle ear (called "serous otitis media") and no 
evidence of otorrhea, tympanic membrane perforation, or acute 
or chronic infection.  Additionally, the physician notes that 
the tympanic membrane perforations were first noted in 1997 
(left ear) and 2001 (right ear) following years of treatment 
with myringotomy and tube placement from 1990 onwards.

There are two conflicting medical opinions contained in the 
claims file, both from VA physicians.  In this regard, the 
Board observes its duty to assess the credibility and weight 
to be given to the evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
The Board finds the opinion of the January 2008 examiner who 
provided the expert medical opinion to be more probative 
because she had an opportunity to review the veteran's claims 
file, and based her opinion a more accurate medical history, 
including medical evidence of the veteran's condition and 
post-service onset of symptoms, rather than only the 
veteran's more recent reports of ear problems since service.  
See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (an opinion that is based on 
review of the medical evidence is more probative than an 
opinion that is based on the veteran's reported history).  

The Board also notes that the examiner who provided the 
veteran's December 2004 compensation and pension (C & P) 
evaluation indicated that only if the veteran's otitis 
continued until he left service (in 1969) would there be a 
relation between the veteran's active service and his current 
ear problems.  The December 2004 C & P examiner's report does 
not reflect an accurate history that the tympanic membrane 
perforations were initially noted more than thirty-five years 
after his 1961 bout with otitis, many years after service 
separation, with intercurrent causes such as myringotomy and 
tube placement beginning in about 1990.  

In light of the enhanced qualifications of the January 2008 
expert examiner above the December 2004 C & P examiner, and 
the fact that the January 2008 expert examiner's opinion was 
based on medical history and review of the medical evidence, 
rather than the veteran's history given during the 
examination; the January 2008 examiner's opinion was stated 
in more probative terms, rather than tentative qualifications 
such as "may"; and the January 2008 history relied upon was 
a more accurate history, in contrast to the inconsistent 
testimony at his formal RO hearing, the Board finds the 
January 2008 expert examiner's opinion more probative 
concerning the etiology of the veteran's hearing and ear 
disorders.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence); see also Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence).  

The Board acknowledges the veteran's contentions that his ear 
disabilities are related to service; however, as a layperson, 
the veteran is not competent to provide probative medical 
evidence on a matter such as the etiology of a claimed 
medical condition.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

Increased Rating for Tinea Cruris

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the Court has held that, in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Turning to the veteran's skin disability (tinea cruris), the 
Board observes that, during the pendency of the veteran's 
appeal, VA promulgated new regulations for evaluating 
disability from skin disorders, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 
C.F.R. pt. 4).  The Board notes that the veteran's date of 
claim was August 19, 2002.  The timing of this change 
requires the Board to consider the claim under the pre-
amended regulations for any period prior to the effective 
date of the amended diagnostic codes.  Thereafter, the Board 
must analyze the evidence dated after the effective date of 
the amended regulations and consider whether a rating higher 
than the pre-amended rating is warranted.  See VAOPGCPREC 7-
2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The 
veteran was originally rated noncompensable (0 percent) for 
tinea cruris under Diagnostic Code 7814.  However, the 
November 2002 rating decision assigned a 10 percent 
evaluation under Diagnostic Code 7813, which requires 
reference to Diagnostic Code 7806. 
 
The veteran's service-connected tinea cruris is evaluated 
under DC 7806.  Under the former DC 7806, a zero percent 
rating was warranted with slight, if any, exfoliation, 
exudation or itching, if on a non-exposed surface or small 
area.  A 10 percent rating was assigned with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating required exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A 50 percent rating was warranted with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant symptoms.  38 
C.F.R. § 4.118, DC 7806 (effective prior to August 30, 2002). 
 
Under the revised DC 7806, a 10 percent rating requires 
involvement of at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent rating 
requires involvement of 20 to 40 percent of the entire body 
or of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating 
requires involvement of more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 
(effective on and after August 30, 2002). 
 
The veteran was afforded a VA examination during October 
2002.  The examiner found a mildly erythematous plaque 
extending on the veteran's groin bilaterally.  The examiner 
indicated there was some noticeable hair loss in this region 
with chronic skin thickening as well.  The examiner's 
impression was chronic tinea cruris which was fungal in 
nature.  The veteran was to continue his over-the-counter 
(topical) treatments of Mycelex and lotrimin p.r.n.  

During the veteran's formal RO hearing during August 2003, he 
testified that his fungus affected his groin area and penis.

The veteran was afforded a second VA examination during 
August 2004.  During the time of the examination, the 
examiner indicated that there was no active fungal infection 
with the veteran's use of clotramizole, a topical treatment.  
The examiner indicated that there was bruising over the penis 
but with no fungus associated with it.  The examiner 
indicated that the veteran did not use any corticosteroids or 
any immunosuppressant drugs; and further that he never had.  
The veteran indicated that his tinea cruris only itched 
occasionally and mainly just felt sticky.

The Board finds that the veteran's condition does not qualify 
for a higher (30 percent) rating under either the old or new 
criteria.  Considering the old criteria, there is no 
competent medical evidence of, nor does the veteran allege, 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  Considering the new criteria, there is no 
competent medical evidence of, nor does the veteran allege, 
involvement of 20 to 40 percent of the entire body or of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Therefore, as the evidence 
shows that the veteran's symptoms do not more nearly 
approximate the criteria for a higher rating, the veteran's 
claim for a higher rating must be denied for all periods of 
increased rating claim, under both the prior and the revised 
rating criteria.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for increased rating, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7.    


ORDER

Service connection for right rotator cuff tear as secondary 
to medication taken for service-connected disability is 
denied. 
 
Service connection for hearing loss is denied. 
 
Service connection for tinnitus is denied. 
 
Service connection for secretory otitis is denied. 
 
An increased rating in excess of 10 percent for tinea cruris 
is denied. 


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claim.  
38 C.F.R. § 3.159.

Since the Board remand in July 2004, VA has revised the 
claims processing procedure for mustard agent and Lewisite 
claims.  Veterans Benefit Administration, VBA Training Letter 
05-01.  In 2005, Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 
paragraph 5.18, Development for Exposure to Mustard Gas and 
Lewisite, was revised to require verification of exposure to 
mustard gas from the VA Central Office.  This procedure was 
added to acknowledge and support the development of a 
database of exposed veterans, as the VA and Department of 
Defense undertook to identify the 60,000 individuals exposed 
to mustard gas. 
 
In his statements and testimony, the veteran asserts that he 
was exposed to mustard gas at Fort Campbell, Kentucky, during 
1951 while attending the Unit Chemical Defense School.  The 
veteran has submitted a Department of the Army Certificate of 
Training that certifies his participation in this course.  
This course is also noted on the veteran's DD Form 214.

The RO attempted to verify the veteran's mustard gas exposure 
during August 1998 through the Army Medical Research and 
Development Command in Fort Detrick, Maryland.  A reply was 
received in September 1998 from the Army Medical Research 
Institute of Chemical Defense at Aberdeen Proving Ground in 
Maryland.  The response indicated that the veteran was not a 
medical research volunteer at the Edgewood Area of Aberdeen 
Proving Ground; however, the Board notes that this response 
does not answer the question of whether the veteran was 
exposed to mustard gas at Fort Campbell, Kentucky, during 
training in 1951.  
 
In light of the procedures for centralized processing of 
these types of claims, amended since the veteran's date of 
claim, and given that it is unclear whether or not the 
veteran was exposed to mustard gas as contemplated by 38 
C.F.R. § 3.316 (claims based on exposure to mustard gas), the 
claim is remanded for further development. 

In addition, the Board observes that further development is 
required under the VCAA.  During the pendency of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  

In the present appeal, the veteran has not been provided with 
notice of the type of information and evidence needed to 
establish a disability rating or an effective date for the 
disability on appeal.  Thus, corrective notice can be 
provided on remand.

The Board additionally notes that the veteran's claim has 
been Advanced on the Docket and must be processed accordingly 
on remand.
 



Accordingly, the case is REMANDED for the following action:

1.   Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  Ensure compliance with the revised 
provisions of M21-1, Part III, Para. 5.18, 
concerning development of mustard gas 
claims, including transfer of the file for 
centralized processing to the Muskogee VA 
Regional Office, if appropriate.  Any 
action taken with this remand must be 
processed expeditiously as the veteran's 
claim has been granted Advanced on the 
Docket status by the Board. 

3.  Thereafter, the AOJ should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
veteran should be issued a supplemental 
statement of the case and given an 
opportunity to respond before the case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


